Broyles, C. J.
Under all the particular facts of the case, the court erred in excluding evidence, on the grounds stated, as complained of in grounds 1 and 4 (inclusive) of the amendment to the motion for a new trial. The case was a very close one upon the facts, and the rejected evidence, added to the evidence admitted, might have caused the jury to acquit the defendant. Another trial of the ease therefore is required. In view of this ruling it is unnecessary to consider the grounds of the motion for a new trial based upon alleged newly discovered evidence. .

Jtidgment reversed.


Luke and Bloodworth, JJ., concur.